Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated effective as
of September 30, 2017, is among COMSTOCK RESOURCES, INC. (the “Borrower”), the
financial institutions party hereto as lenders, and BANK OF MONTREAL, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns, the “Administrative Agent”).

PRELIMINARY STATEMENT

A.The Borrower, the Administrative Agent, the Lenders and certain other parties
have entered into that certain Credit Agreement dated as of March 4, 2015 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”).

B.The Borrower has requested that the minimum Current Ratio required to be
maintained as of any time under Section 7.13(a) of the Credit Agreement be
reduced to 0.90 to 1.00 with respect to the fiscal quarters ending
September 30, 2017 and December 31, 2017.

C.Subject to the terms and conditions of this Amendment, the Administrative
Agent and the Lenders have entered into this Amendment in order to effectuate
such amendments and modifications to the Credit Agreement, as set forth herein.

NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, the parties agree as follows:

Section 1.Definitions.  Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement.

 

Section 2.Amendments to the Credit Agreement.  Effective as of the Amendment
Effective Date, Section 7.13(a) of the Credit Agreement is hereby amended by
deleting “to be less than 1.0 to 1.0” and inserting in place thereof “(x) at any
time during the fiscal quarters ending September 30, 2017 and December 31, 2017,
to be less than 0.9 to 1.0 and (y) at any time during any fiscal quarter ending
after December 31, 2017, to be less than 1.0 to 1.0”.

 

Section 3.Waiver.  In furtherance of the foregoing amendment and for the
avoidance of doubt, the Lenders party hereto hereby waive any breach (if any) by
the Borrower of the minimum Current Ratio required pursuant to Section 7.13(a)
of the Credit Agreement as in effect prior to giving effect to this Amendment
that may have occurred prior to the Amendment Effective Date during either of
the fiscal quarters ending September 30, 2017, or December 31, 2017 (and any
resulting breach of any representation or warranty or failure to satisfy any
applicable condition, as applicable, under the Credit Agreement or any other
Loan Document (if any) that may have occurred as a result of the existence of
such breach, as well as the applicability of the Default Rate during any period
that any such breach (if any) existed).  The waivers set forth in this Section 3
are effective only in respect of the matters and for the time

--------------------------------------------------------------------------------

periods expressly set forth in this Section 3 and not for any other fiscal
quarter period, and no other waivers, amendments or modifications are intended
or made by this Amendment.  No failure or delay on the part of the
Administrative Agent, any Lender, the Issuing Bank or the holder of any
promissory note in exercising any power or right under the Credit Agreement or
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right.  No waiver or
approval by the Administrative Agent, any Lender, the Issuing Bank or the holder
of any promissory note under this Amendment, the Credit Agreement or any other
Loan Document shall, except as may be otherwise stated in such waiver or
approval, be applicable to any subsequent transaction or any Default or Event of
Default under any Loan Document.

 

Section 4.Ratification.  The Borrower hereby ratifies and confirms all of the
Obligations under the Credit Agreement (as amended hereby) and the other Loan
Documents, and, in particular, affirms that the terms of the Security Documents
secure, and will continue to secure, all Obligations, after giving effect to
this Amendment.

 

Section 5.Effectiveness.  This Amendment shall become effective on the date (the
“Amendment Effective Date”) on which each of the conditions set forth in this
Section 5 is satisfied:

 

(a)The Administrative Agent shall have received duly executed counterparts of
this Amendment from the Borrower, the Administrative Agent and Lenders
comprising at least the Majority Lenders;

(b)The Borrower shall have confirmed and acknowledged to the Administrative
Agent and the Lenders, and by its execution and delivery of this Amendment, the
Borrower does hereby confirm and acknowledge to the Administrative Agent and the
Lenders, that (i) the execution, delivery and performance of this Amendment has
been duly authorized by all requisite corporate action on the part of the
Borrower and each other Loan Party; (ii) the Credit Agreement (as amended
hereby) and each other Loan Document constitute valid and legally binding
agreements enforceable against the Borrower and each other Loan Party that is a
party thereto in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity, (iii) the representations and warranties by the Borrower and the other
Loan Parties contained in the Credit Agreement and in the other Loan Documents
are true and correct on and as of the date hereof in all material respects as
though made as of the date hereof, and (iv) no Default or Event of Default
exists under the Credit Agreement or any of the other Loan Documents, in each
case after giving effect to the waivers set forth in Section 3 of this
Amendment; and

Section 6.Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 7.Miscellaneous.  (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Amendment”, “this Note”, “this
Mortgage”,

--------------------------------------------------------------------------------

“hereunder”, “hereof” or words of like import, referring to such Loan Document,
and each reference in each other Loan Document to “the Credit Agreement”, “the
Notes”, “the Mortgages”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, the Notes, or the Mortgage or any of them,
shall mean and be a reference to such Loan Document, the Credit Agreement, the
Notes, the Mortgage or any of them, as amended or otherwise modified by this
Amendment; (b) the execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any default of
the Borrower or any right, power or remedy of the Administrative Agent or the
Lenders under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents and except as otherwise modified by the
terms hereof, the Credit Agreement, the Guaranty and such other Loan Documents
shall remain in full force and effect; (c) this Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement; and (d)
delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

Section 8.Release of Administrative Agent, Issuing Bank and Lenders; Etc.  In
consideration of the amendments and waivers set forth in this Amendment, the
Borrower and the Guarantors hereby release, acquit, forever discharge, and
covenant not to sue, the Administrative Agent, the Issuing Bank and each Lender,
along with all of their beneficiaries, officers, directors, shareholders,
agents, employees, servants, attorneys and representatives, as well as their
respective heirs, executors, legal representatives, administrators, predecessors
in interest, successors and assigns (each individually, a “Released Party” and
collectively, the “Released Parties”) from any and all claims, demands, debts,
liabilities, contracts, agreements, obligations, accounts, defenses, suits,
offsets against the indebtedness evidenced by the Loan Documents, actions,
causes of action or claims for damages or relief of whatever kind or nature,
whether equitable or monetary, whether known or unknown, suspected or
unsuspected by the Borrower which the Borrower, any Guarantor or any Subsidiary
of any of them, has, had or may have against any Released Party, for or by
reason of any matter, cause or thing whatsoever occurring on or at any time
prior to the date of this Amendment, including, without limitation, any matter
that relates to, in whole or in part, directly or indirectly (a) the Credit
Agreement, any promissory note, any Security Document, any other Loan Document
or the transactions evidenced thereby, including, without limitation, any
disbursements under the Credit Agreement, any promissory notes, the negotiation
of any of the Credit Agreement, the promissory notes, the Mortgages or the other
Loan Documents, the terms thereof, or the approval, administration or servicing
thereof, or (b) any notice of default, event of default in reference to any Loan
Document or any other matter pertaining to the collection or enforcement by any
Released Party of the indebtedness evidenced by any Loan Document or any right
or remedy under any Loan Document, or (c) any purported oral agreements or
understandings by and between any Released Party and the Borrower or any
Guarantor in reference to any Loan Document.

Section 9.Final Agreement.  THE CREDIT AGREEMENT, THE GUARANTY, AND THE OTHER
LOAN DOCUMENTS, INCLUDING THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT

--------------------------------------------------------------------------------

ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN THE
PARTIES.

IN WITNESS WHEREOF, each of the parties hereto has caused this Second Amendment
to Credit Agreement to be executed by its officer(s) thereunto duly authorized
as of the date first above written.

 

BORROWER:

 

 

 

 

COMSTOCK RESOURCES, INC.,

 

a Nevada corporation

 

 

 

 

 

 

 

By:

/s/ Roland O. Burns

 

Name:

Roland O. Burns

 

Title:

President and Chief Financial Officer

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

 

BANK OF MONTREAL, as Administrative Agent and Issuing Bank and Lender

 

 

 

 

 

 

 

By:

/s/ James V. Ducote

 

Name:

James V. Ducote

 

Title:

Managing Director

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Raza Jafferi

 

Name:

Raza Jafferi

 

Title:

Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY GUARANTORS

Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Third Amendment to Credit Agreement dated effective
as of September 30, 2017 (the “Amendment”) (ii) acknowledges and agrees that its
consent is not required for the effectiveness of the Amendment, (iii) ratifies
and acknowledges its respective Obligations under each Loan Document to which it
is a party and affirms that the terms of its respective Guaranty guarantees, and
will continue to guarantee, the Obligations, after giving effect to the
Amendment, and (iv) represents and warrants that, after giving effect to the
waivers set forth in Section 3 of the Amendment, (a) no Default or Event of
Default has occurred and is continuing, (b) it is in full compliance with all
covenants and agreements pertaining to it in the Loan Documents, and (c) it has
reviewed a copy of the Amendment.

 

COMSTOCK OIL & GAS HOLDINGS, INC.

 

COMSTOCK OIL & GAS - LOUISIANA, LLC

 

COMSTOCK OIL & GAS GP, LLC,

 

By Comstock Resources, Inc., its sole member

 

COMSTOCK OIL & GAS, LP,

 

By Comstock Oil & Gas GP, LLC,

 

its general partner,

 

By Comstock Resources, Inc., its sole member

 

 

 

 

 

By:

/s/ Roland O. Burns

 

Name:

Roland O. Burns

 

Title:

President

 

 

 

 

 

 

 

COMSTOCK OIL & GAS INVESTMENTS, LLC

 

 

 

 

 

 

 

By:

/s/ Roland O. Burns

 

Name:

Roland O. Burns

 

Title:

Manager

 

 

 